Citation Nr: 1626317	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  08-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to a compensable rating for acute bacterial prostatitis with symptoms of pyuria and hematuria.

3. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1984.

This matters has come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) and from an August 2013 decision of the New Orleans, Louisiana RO.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014 on the issue of entitlement to a compensable rating for acute bacterial prostatitis with symptoms of pyuria and hematuria.  A transcript of the hearing has been associated with the claims file.

The Veteran testified at a videoconference hearing before another VLJ in July 2012 on his claims for service connection for a right ankle disorder and TDIU.  In a January 2016 letter the Veteran was notified that that VLJ was no longer with the Board and was given the option to request a new hearing.  No reply was received; therefore, the Board will proceed with adjudication.  A transcript of the 2012 hearing has been associated with the claims file and has been reviewed.

In March 2013, May 2014, and February 2015 the Board remanded the Veteran's claims for entitlement to service connection for a right ankle disorder and TDIU for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that the Veteran's representative submitted a written brief presentation in January 2016 that listed the three issues above as well as entitlement to service connection for a bilateral knee condition and entitlement to an increased rating for lumbosacral or cervical strain.  Those issues were decided by the Board in its May 2014 decision and the Veteran's motion for reconsideration was dismissed in September 2014.  Therefore, those issues are not before the Board at this time.


FINDINGS OF FACT

1. The Veteran's right ankle disability, which did not preexist service, did not have its onset in service and is not etiologically related to service.

2. Prior to October 2, 2012 the Veteran experienced nocturia three to four times a night and daytime voiding every two to three hours, as well as slow stream.

3. As of October 2, 2012 the Veteran experienced daytime voiding interval of less than an hour and voiding up to five times per night.

4. The Veteran's service connected disabilities do not render him unable to secure or follow a substantially gainful occupation


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2. The criteria for an evaluation of 20 percent, but no higher, prior to October 2, 2012, and 40 percent, but no higher, thereafter for acute bacterial prostatitis with symptoms of pyuria and hematuria have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.115a, Diagnostic Codes 7599-7512 (2015).

3. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Ankle Disability

The Veteran seeks service connection for a right ankle disability.  He testified at his July 2014 Board hearing that he injured his ankle and knees playing basketball in service.  He reported he was put on profile and went to sick call for his ankle three or four times.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes arthritis.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2015); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) (2015).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'" Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The June 2005 VA examination raised the issue of whether there was a preexisting condition.  Service treatment records reflect that, at the Veteran's entrance into service, his May 1979 report of medical history included a notation that he had sprained his right ankle six years prior but was "OK since" the initial injury.  His medical examination reflected a normal musculoskeletal system and normal lower extremities bilaterally.  As the Veteran's entrance medical examination specifically noted him to have no current ankle disability at service entrance, the Board finds the Veteran is entitled to the presumption of soundness.   

Thus in order to rebut the presumption of soundness, VA must demonstrate by clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  In this regard, the June 2005 VA examiner provided no support for the opinion that the condition preexisted service and also did not indicate that the evidence clearly and unmistakably showed the condition preexisted service.  Accordingly, the Board remanded the claim in March 2013 for an opinion to address whether the condition clearly and unmistakably preexisted service.

The August 2013 VA examination concluded that it was "at least as likely as not" that there was "clear and unmistakable evidence that a right ankle condition preexisted service."  The examiner explained that lay statements and verbal history were considered in forming the opinion.  The examiner explained that enlistment history and physical from May 1979 showed a history of right ankle sprain six years prior with a negative exam and further noted "this suggests that while there is a pre-military medical history of a right ankle injury prior to military service."  

The Board again remanded the claim in February 2015 to further address the question of whether the condition preexisted service.  Specifically, the Board noted that the August 2013 VA examiner muddled the standard and although the opinion referenced the correct "clear and unmistakable evidence" standard it suggested that only the incorrect "at least as likely as not" standard was applied in rendering the opinion.  Accordingly, it is of little probative weight on the question of whether the condition preexisted service.

On remand in March 2015, another VA medical opinion was obtained.  The examiner opined that there is clear and unmistakable evidence that the Veteran's right ankle disorder pre-existed service and that it was not aggravated beyond natural progression by his active duty service.  The examiner reviewed lay statements, prior examinations, hearing testimony and the Board remand instructions.  The examiner explained that the Veteran's enlistment history and physical indicated a right ankle injury six years prior without abnormal right ankle physical examination findings.  Therefore the examiner concluded there was clear and unmistakable evidence the right ankle preexisted military service.  The examiner further opined there was clear and unmistakable evidence the condition was not aggravated beyond the natural progression during service.  The examiner explained that service treatment records do not show treatment for an in-service right ankle injury nor does the Veteran's separation history and physical indicate ongoing ankle issues or abnormal ankle physical examination findings.  The first evidence of a chronic ankle condition is in 2006 when x-ray studies showed minor degenerative joint disease changes.  The examiner noted the Veteran's body mass index had increased from 21.4 in 1984 to 34.5 in 2005.  Therefore, he concluded it is more likely than the degenerative joint disease changes are non-traumatic and are etiologically related to degenerative changes associated with the normal aging process and with the increase in BMI.

The Board acknowledges the opinion of the 2005 and 2013 and 2015 VA examiners, but finds that the evidence does not clearly and unmistakably demonstrate that the Veteran had a right ankle condition that pre-existed service.  Although he self-reported an ankle sprain years before service, he indicated that his ankle was presently OK, and on examination no current ankle disability was noted.  As noted above, the 2005 examiner did not apply the correct standard and the August 2013 VA examination muddled the standard and therefore neither opinion can be used to prove the condition clearly and unmistakably preexisted service.  While the March 2015 VA examination applied the correct standard, the Board notes that the March 2015 VA examiner relied entirely on the May 1979 reported history of a prior right ankle sprain.  Generally, a Report of Medical History is insufficient to show notation.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995); See also Horn v. Shinseki, 25 Vet. App. 231, 240 (2012)(noting that an MEB form containing an x indicating a condition had not been aggravated by service with no analysis or medical explanation accompanying the conclusion fell woefully short of clear and unmistakable evidence).  Therefore, because the presumption of soundness has not been rebutted, the claim becomes one of service connection, without consideration of aggravation of a preexisting condition. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


As noted above, the Veteran contends that he injured his ankle playing basketball during service.  

VA examinations reflect a diagnosis of degenerative joint disease and accordingly, the Veteran has a current disability.

However, no specific documentation of right ankle problems are noted in the service treatment records, although there are multiple reports of left ankle strains and knee injuries related to playing basketball.  His May 1984 separation medical examination reflected a normal musculoskeletal system and normal lower extremities bilaterally.  

Post-service records document that the Veteran sought treatment for right ankle pain beginning in 2002.  He was diagnosed with right peroneal tendonitis by a private doctor in November 2002.  VA treatment records from 2007 reflect that the Veteran reported an ankle sprain in the 1970s and an ankle injury in service.  A VA treatment provider diagnosed the Veteran with post-traumatic degenerative joint disease of the right ankle in July 2007.  Social Security disability records indicate the Veteran incurred a soft tissue injury to the right ankle in a June 2008 motor vehicle crash.

In an April 2007 letter, the Veteran's treating private physician stated that the Veteran has right peroneal tendonitis.  He noted the Veteran had reported injuring his right ankle in service.  The doctor opined that the Veteran "may have developed some lateral ankle instability" and tendonitis secondary to his in-service ankle injury.  

The Veteran underwent VA examinations in June 2005 and May 2010.  Report of the June 2005 VA examination reflects the Veteran's complaints of pain in his right ankle since his time in service due to multiple injuries and other problems while on active duty.  Radiological study was normal and the examiner diagnosed the Veteran with right ankle strain.  The examiner opined that the right ankle disorder "preexisted military service, but was aggravated with the physical demands while in service."  The examiner found the disorder not to have been caused by or a result of the Veteran's service, but that it was at least as likely as not that the ankle condition was aggravated by military service.  

The Veteran underwent another VA examination regarding his right ankle in May 2010.  At that time, the examiner diagnosed the Veteran with mild degenerative joint disease of the right ankle.  The examiner noted that the Veteran reported having initially sprained his ankles in high school prior to active duty, and stated that he had had recurrent problems with his right ankle both during and after service The examiner noted that the Veteran's current symptoms are "more suggesting of those that would be seen because of degenerative changes of the ankle, not symptoms that would relate to recurrent sprain."  Thus, the examiner concluded that it is not at least as likely as not that the Veteran's right ankle disorder was related to his time in service. 

The Veteran was afforded another VA examination in August 2013.  The examiner diagnosed a pre-military right ankle strain, which was a temporary condition, with normal enlistment examination, an in-service left ankle strain which was a temporary condition with a normal separation examination, and a new and separate condition of bilateral mild ankle degenerative joint disease.  In March 2015 the examiner provided an addendum opinion.  He opined that there is clear and unmistakable evidence that the Veteran's right ankle disorder pre-existed service and that it was not aggravated beyond natural progression by his active duty service.  The examiner explained that the Veteran's enlistment history and physical indicated a right ankle injury six years prior without abnormal right ankle physical examination findings.  Service treatment records do not show treatment for an in-service right ankle injury nor does the Veteran's separation history and physical indicate ongoing ankle issues or abnormal ankle physical examination findings.  The first evidence of a chronic ankle condition is in 2006 when x-ray studies showed minor degenerative joint disease changes.  The examiner noted the Veteran's body mass index had increased from 21.4 in 1984 to 34.5 in 2005.  Therefore, he concluded it is more likely than the degenerative joint disease changes are non-traumatic and are etiologically related to degenerative changes associated with the normal aging process and with the increase in BMI.

In support of a nexus between service and his ankle condition, the Veteran submitted a letter from his treating physician stating that the Veteran may have developed some lateral ankle instability and tendonitis secondary to the in-service ankle injury he reported.  The Board finds the doctor's opinion has little probative weight as it is both too speculative and based on an unclear, if not inaccurate, factual basis.  

To be entitled to service connection, the evidence must show that it is at least as likely as not that the current disability is related to service.  The Veteran's private physician has opined only that the Veteran's current condition "may have" developed secondary to an in-service ankle injury.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also, Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service) and Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also, Perman v. Brown, 5 Vet. App. 227, 241 (1993) and Winsett v. West, 11 Vet. App. 420, 424 (1998).

Further, the private physician indicated that the Veteran reported an in-service ankle injury.  However, the physician did not state what injury exactly the Veteran reported nor did he indicate a review of the Veteran's claims file.  While the Veteran has contended in connection with his claim that he injured his right ankle playing basketball in service, the Veteran's service medical records suggest his recollection is inaccurate, showing left ankle injuries but no right ankle injury.  Thus, it appears the private physician's opinion is based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  

Specifically, the Veteran's service medical records contain no mention of a right ankle injury or any findings related to his right ankle.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  For this negative inference to be made, the Board notes that it must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case as the record shows the Veteran sought treatment in service multiple times for left ankle sprains and other injuries incurred playing basketball, including to his right knee, as well as a variety of other conditions.  Thus, the lack of any mention of a right ankle injury in service weighs against his current contention that one occurred.

Of the VA opinions obtained, the 2005 examiner opined that the pre-existing ankle condition was aggravated by the physical demands in service and the 2010 and 2013 examiners opined that the Veteran's ankle symptoms were degenerative and not at least as likely as not related to his service.  The 2015 opinion also related the condition to degenerative changes associated with the normal aging process and the increase in BMI.

As the Board has found that the Veteran did not have a pre-existing ankle condition, the 2005 VA examiner's opinion with respect to aggravation has little probative value.  The Board finds the other opinions to be of some probative value on the question of etiology.  Specifically, the 2010 VA examiner did not address the question of preexistence which is appropriate in light of the Board's ultimate findings that the presumption of soundness had not been rebutted.  The 2010 VA examiner considered the lay report of an injury during service.  The examiner stated that the symptoms were now more suggestive of those that would be seen because of degenerative changes of the ankle.  The examiner concluded the current symptoms of joint pain in the ankle were not as likely as not related to the problem for which he was treated while he was in service.  Although the Board found the 2013 and 2015 opinions to be of little probative value on the question of preexistence, the opinions do offer some opinion as to the etiology of the current symptoms which are probative and consistent with other evidence of record.  Specifically, both the 2013 and 2015 examiners related the condition to degenerative changes from age.  The Board finds the VA examiner's opinion to be well-reasoned and supported by the evidence.

While the Veteran himself has opined that his right ankle condition is related to his service, the Board finds his opinion has little probative weight.  To the extent that his opinion is based on his recollection of a right ankle injury in service, the Board has found that the evidence weighs against finding any such injury occurred.  Further, the etiology of degenerative joint disease is generally a complicated medical question, additionally complicated in this case by the decades of time that has passed between the Veteran's service and his current diagnosis and the suggestion of additional intervening injury.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The Board further notes that the evidence does not suggest that the Veteran's right ankle degenerative joint disease onset within a year of service.  Rather, it was first diagnosed in 2006, more than three decades after service.  The evidence does not suggest continuity of symptomatology since service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Increased Rating for Bacterial Prostatitis
With Symptoms of Pyuria and Hematuria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran's service-connected acute bacterial prostatitis with symptoms of pyuria and hematuria is rated as noncompensable under Diagnostic Code 7599-7512.  Diseases of the genitourinary system are rated based on renal or voiding dysfunctions or infections.  38 C.F.R. § 4.115a (2015).

Voiding dysfunction is rated at 20 percent when it requires wearing absorbent materials that must be changed less than twice a day, 40 percent when it requires wearing absorbent materials that must be changed two to four times per day, and 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

Urinary frequency is rated at 10 percent for a daytime voiding interval between two and three hours or awakening to void two times per night; 20 percent for daytime voiding interval between one and two hours or awakening to void three to four times per night; and 40 percent for daytime voiding interval less than one hour or awakening to void five or more times per night.

Obstructed voiding is rated at 10 percent where there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1) post void residuals greater than 150 cc., 2) uroflometery; markedly diminished peak flow rate (less than 10 cc/sec), 3) recurrent urinary tract infections secondary to obstruction, 4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.

In his February 2012 increased rating claim the Veteran reported daytime voiding every two to three hours and nighttime voiding three to four times.  A February 2012 VA treatment note reflects that the Veteran reported slow stream, hesitancy, and nocturia three to four times per night.

The Veteran underwent a VA genitourinary examination in March 2012.  The examiner noted the Veteran's complaints of having a "slow stream," nocturia three to four times a night, daytime voiding three to four times, and erectile dysfunction, but found no evidence of pyuria/hematuria on urinalysis.  

An August 2012 VA treatment note reflects that the Veteran reported nocturia four times per night and slow stream.

The Veteran underwent another VA genitourinary examination in October 2012.  The Veteran reported daytime voiding interval of less than an hour and waking to void three to four times per night.

A May 2013 VA treatment note indicates the Veteran reported nocturia up to five time per night.

In his September 2013 notice of disagreement the Veteran reported he has a slow, weak urine stream and voids more than three times per night.  In his November 2013 substantive appeal the Veteran stated that he must take medication to be able to urinate and urinates more than five times per night.

A February 2014 VA treatment note reflects that the Veteran reported nocturia seven times the previous night.  He reported occasional hesitancy and urinary leakage.  A June 2014 VA treatment note reflects that the Veteran reported urinary hesitancy, intermittency, and decreased stream with dribbling.  He reported the onset of incontinence over the past three to six months.  He reported nocturia four to five times per night.

An August 2014 VA treatment note reflects that the Veteran reported urinary frequency, nocturia four to five times per night, low volume incontinence throughout the day, hesitancy, and a poor stream.  

At his August 2014 Board hearing the Veteran testified that he has difficulty initiating urination.  He reported he urinates between four and five times per night.  He also testified that due to leakage he has to change his underwear three to four times per day.  He reported he uses napkins as absorbent material.

The Board acknowledges the opinion of the VA examiner in his March 2012 addendum that the Veteran's in-service and current prostate infections were caused by different organisms.  However, as the Veteran is service-connected for bacterial prostatitis, the Board finds he should be rated for his current prostatitis symptoms.

Based on the Veteran's reports of his symptoms in his statements to the VA, to his medical treatment providers, and on VA examination, the Board finds that the Veteran is entitled to a 40 percent rating effective October 2, 2012 and a 20 percent rating prior to October 2, 2012.

The Veteran's October 2, 2012 VA examination was the first time the Veteran reported a daytime voiding interval of less than an hour, which is one of the criteria for a 40 percent rating.  After that time he continued to report urinary frequency meeting the criteria for a 40 percent rating, specifically nocturia of at least five times per night.  A 40 percent rating is the highest schedular rating available for urinary frequency.  A 60 percent rating is available for voiding dysfunction that requires wearing absorbent materials that must be changed more than four times per day.  The Veteran's only report of wearing absorbent materials was at his August 2014 Board hearing at which he reported wearing items such as napkins in his underwear and stated that he changes his underwear three to four times per day.  Therefore, even if the Veteran's solution was considered to be the use of absorbent materials, he would not meet the criteria for a 60 percent rating as he has not reported having to change them more than four times per day.

Prior to October 2, 2012 the Veteran's own reports support a rating of 20 percent, but no higher.  Specifically, in February 2012, March 2012, and August 2012 he reported nighttime voiding of no more than four times per night with no reports of the frequency of daytime voiding or reports of any use of absorbent materials.

Based on the forgoing, the Board finds the Veteran is entitled to a 20 percent rating prior to October 2, 2012 and a 40 percent rating thereafter.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected acute bacterial prostatitis with symptoms of pyuria and hematuria that would render the schedular criteria inadequate.  The Veteran's symptoms, including frequent voiding, urinary leakage, hesitancy, and slow stream are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's acute bacterial prostatitis with symptoms of pyuria and hematuria.  In addition, the Board finds the record does not reflect that the Veteran's acute bacterial prostatitis with symptoms of pyuria and hematuria markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran has a 30 percent rating for pes planus, a 10 percent rating for left breast gynecomastia status post mastectomy, a noncompensable rating for chronic lumbosacral strain, and, as granted above, a 40 percent rating for acute bacterial prostatitis with symptoms of pyuria and hematuria, for a combined rating of 60 percent as of October 2, 2012.  His combined rating prior to October 2, 2012 is lower.  Therefore, the Veteran does not meet the schedular rating criteria for TDIU.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In his 2007 and 2013 applications for TDIU the Veteran reported he last worked in 1988.  He cited his back, knee, eye, and ankle conditions as being disabling.  The Board notes that the Veteran is not service connected for knee, ankle, or eye conditions.  On his 2007 application he reported previous employment as a pizza delivery driver.  On his 2013 application he reported previous employment of about three years as a police officer and about two years of employment as a line worker at an ammunition plant and then a brick company.

On VA examination in 2012 the Veteran reported he has 1.5 years of college education.  In service he worked in procurement and administrative supply.  Following separation from service, he reported he worked for a police department for about three years.  He then worked in production for a brick company until he sustained a work-related back injury.  He reported being a full-time minister beginning in 2002 and currently working part-time.

The October 2012 VA examination concluded the flatfoot had no impact on the ability to work.  The October 2012 VA scars examination concluded the service-connected gynecomastia status post mastectomy had no impact on the ability to work.  Both examiners noted the Veteran's education and past work history and indicated he continued to work part time as a minister. 

The August 2013 VA examiner stated that due to his back disability, the Veteran's work restrictions may include avoidance of prolonged standing or sitting, lifting, carrying, bending, and twisting during episodes of pain.  The examiner also noted that the use of pain medication and muscle relaxants can affect dexterity and alertness, requiring an evaluation of safety issues.  The examiner opined that neither the Veteran's back disability nor his flat feet nor his prostatis impact his ability to work.  The examiner explained that the 2012 VA examination showed no residual functional impact for the breast, foot or genitourinary condition and the current examination found minimal functional impact from the lumbar strain.  

The Veteran was granted Social Security Administration disability benefits in 1990 based on his work-related back disability.  While SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  The Board observes that SSA employs different criteria than VA in determining total disability and, thus, the Board is not required to reach the same conclusion (regarding an earlier effective date for the award of an increased rating), as the statutes and regulations governing the VA adjudications are substantially different from those governing SSA adjudications. See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

The Board notes that the Veteran's service-connected back injury is currently rated as noncompensable as a VA medical opinion indicated that his work-related back injury is the cause of his current back limitations rather than his service connected lumbar strain.

While the Veteran has several service-connected disabilities, the VA examiners concluded these disabilities did not impact his ability to work.  Furthermore, the records reflects the Veteran graduated high school, completed some college level work and has work experience in a variety of positions, including both physical (brick company) and sedentary (procurement and minister).  

The Board finds that a preponderance of the evidence is against finding that the Veteran's service connected disabilities cause unemployability such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted for the period prior to 2012 or to warrant a grant of TDIU for the period beginning October 2012.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter with respect to the Veteran's claim for service connection for an ankle disability was sent to the Veteran in January 2005, a letter was sent with respect to his claim for TDIU in September 2007, and a letter with respect to his claim for an increased rating for acute bacterial prostatitis was sent in September 2012, prior to the initial adjudication of each issue.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  While the 2005 letter did not address VA's practices in assigning disability evaluations and effective dates for those evaluations, additional notice letters sent beginning in 2007 did discuss that information.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran has been provided notice compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations of his ankle in 2005, 2010, and 2013 and genitourinary examinations in March and October 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).








ORDER

Service connection for a right ankle disability is denied.

A 20 percent rating for acute bacterial prostatitis with symptoms of pyuria and hematuria prior to October 2, 2012 and a 40 percent rating thereafter is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A total disability rating based on unemployability due to service-connected disability is denied.





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


